Title: Remarks on Thomas Jefferson’s Draft of an Address to the Indians, [13 March 1793]
From: Hamilton, Alexander
To: 


[Philadelphia, March 13, 1793.] “Recd. from … [the Secretary of State] a draft of an Assurance of friendship & protection & an Extract from the law regulating trade & intercourse with the Indian Tribes, proposed to be given to the several Indian Tribes.… The drafts intended for the Indians, mentioned above, were put into the hands of the Secry of the Treasury for his opinion; who thought the extract from the laws might be given them in the way proposed without any inconvenience; but doubted whether the promise of protection &c. might not at some time produce inconveniencies.”
